Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 05/06/2021 has been entered. Claims 1-16 are pending. No claims is amended, added, or canceled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2021 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 05/06/2021 have been fully considered but they are not persuasive. 
In that remarks, the applicant argued in substance:
That: The cited references do not teach “obtain global load information of a distributed computing system, wherein the global load information indicates a respective load of M computing nodes in the distributed computing system; obtain global service information of the distributed computing system, wherein the global service information indicates types of services provided by the M computing nodes, and M is a number greater than 1; perform load balancing computing for a first service type by using the global load information and the global service information, to generate a first load balancing policy corresponding to the first service type, wherein the first service type is at least one of the types of the services provided by the M computing nodes, and the first load balancing 
In response to the applicant’s argument Tumbde teaches obtain global service information of the distributed computing system, wherein the global service information indicates types of services provided by the M computing nodes, and M is number greater than 1 (In paragraph [0062], the plurality of multi-dimensional load metrics obtained may include at least one of latency, query length, disk usage, processing unit usage, memory usage, input/output unit usage, network usage); perform load balancing computing for a first service type by using the global load information and the global service information, to generate a first load balancing policy corresponding to the first service type (In paragraph [0062], processing may continue where a load mean and a load variance of the distributed system are calculated based on the received plurality of multi-dimensional load metrics. The global statistical model is based on load mean and load variance is optimized based on the received plurality of multi-dimensional load metrics and the at least one load balancing policy), wherein the first service type is at least one of the types of the services provided by the M computing nodes (In paragraph [0062], disk, processing unit, memory, input/output unit, network).
However, Tumbde does not explicitly disclose the first load balancing policy indicates distribution information of a service message corresponding to the first service type in the M computing nodes; and release the first load balancing policy to a client.
However, ZHANG teaches the first load balancing policy indicates distribution information of a service message corresponding to the first service type in the M computing nodes (In paragraph [0156], calculates the optimization coefficient PRI of each MRCP server. The smaller the PRI value, the more the MRCP server resource occupancy Less, that is, the better the MRCP server); and release the first load 
Based on Tumbde in view of ZHANG it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate calculates the optimization coefficient PRI of each MRCP server. The smaller the PRI value, the more the MRCP server 20 resource occupancy less, that is, the better the MRCP server and The master MRCP resource management server  sends the SIP-URI address of the best server to the client to Tumbde because Tumbde teaches work load balancing and ZHANG suggests calculates the optimization coefficient PRI of each MRCP server. The smaller the PRI value, the more the MRCP server 20 resource occupancy less, that is, the better the MRCP server and The master MRCP resource management server  sends the SIP-URI address of the best server to the client, ([0026]).
One of ordinary skill in the art would have been motivated to utilize the teaching of ZHANG into Tumbde system in order to increase efficiency of load balancing of Tumbde system.
It is clear that in Tumbde system, the multi-dimensional load metrics obtained from a plurality of resource units that includes latency, query length, disk usage, processing unit usage, memory usage, input/output unit usage, network usage indicates what type of services provided such as memory, processing unit, network. Therefore, the multi-dimensional load metrics corresponds to the global service information.  
In addition in paragraph [0062] of Tumbde, at least one load balancing action that includes assigning work to a resource unit, re-assigning work from one resource unit to another resource unit, splitting work among a plurality of resource units, and keeping the current work assignment for applying to the selected one or more resource units are determined and performed. And also for each resource unit, the load deviance is 
In ZHANG calculating the optimization coefficient PRI of each MRCP server and sending and sending the server information to the client. 
Therefore, the combination of Tumbde and ZHANG make the above claimed limitations obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tumbde et al. (US 20130097321) hereinafter Tumbde in view of ZHANG et al. (CN101753558B) hereinafter ZHANG.
Regarding claim 1, Tumbde teaches a load balancing engine (i.e. host for controlling the work load balancing, [0032]) comprising: a processor, and a memory coupled to the processor, the processor configured to execute codes or instructions stored in the memory to (i.e. readable media may be involved in carrying one or more sequences of one or more instructions to a processor for execution, [0202]): obtain global load information of a distributed computing system, wherein the global load information indicates a respective load of M computing nodes in the distributed computing system (i.e. a plurality of multi-dimensional load metrics are received from a plurality of resource units in the distributed system, [0062]); obtain global service information of the distributed computing system, wherein the global service information indicates 
However, Tumbde does not explicitly disclose the first load balancing policy indicates distribution information of a service message corresponding to the first service type in the M computing nodes; and release the first load balancing policy to a client.
However, ZHANG teaches the first load balancing policy indicates distribution information of a service message corresponding to the first service type in the M computing nodes (i.e. calculates the optimization coefficient PRI of each MRCP server. The smaller the PRI value, the more the MRCP server resource occupancy Less, that is, the better the MRCP server, [0156]); and release the first load balancing policy to a client (i.e. the master MRCP resource management server sends the SIP-URI address of the best server to the client, [0026]).
Based on Tumbde in view of ZHANG it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate calculates the optimization coefficient PRI of each MRCP server. The smaller the PRI value, the more the MRCP server 20 resource occupancy less, that is, the better the MRCP server and The master 
One of ordinary skill in the art would have been motivated to utilize the teaching of ZHANG into Tumbde system in order to increase efficiency of load balancing of Tumbde system.

Regarding claim 2, Tumbde teaches the load balancing engine further comprises a global service view for obtaining a service calling relationship between the M computing nodes (i.e.  The sensing module is configured to receive a plurality of multi-dimensional load metrics from a plurality of resource units in the distributed system, [0034]); and wherein, the processor is configured to perform load balancing computing for the first service type by using the global load information, the global service information, and the service calling relationship, to generate the first load balancing policy (i.e. the computation module 304 is configured to calculate a load mean 404 and a load variance 406 of the distributed system 104 based on the received plurality of multi-dimensional load metrics, [0037]).

Regarding claim 3, Tumbde teaches the processor is further configured to: determine, from the M computing nodes based on the global service information, a target computing node that provides a service of the first service type (i.e. a plurality of multi-dimensional load metrics are received from a plurality of resource units in the distributed system, [0062]); determine, from the M computing nodes based on the service calling relationship, a related computing node that has a calling relationship with the service that is of the first service type and that is provided by 

Regarding claim 4, Tumbde does not explicitly disclose the processor is further configured to perform load balancing computing based on a preset service delay and by using the global load information, the global service information, and the service calling relationship, to generate a second load balancing policy, wherein the second load balancing policy is used to instruct the M computing nodes to perform service adjustment; and release the second load balancing policy to the M computing nodes.
However, ZHANG teaches disclose the processor is further configured to perform load balancing computing based on a preset service delay and by using the global load information, the global service information, and the service calling relationship, to generate a second load balancing policy (i.e. calculates the optimization coefficient PRI of each MRCP server 20 according to the formula, the calculation formula is as follows: PRI = 50 × LIC% + 30 × CPU% + 20 × MEM%, which is a weighted value of the authorized occupancy rate LIC%, the CPU occupancy rate, [0026]), wherein the second load balancing policy is used to instruct the M computing nodes to perform service adjustment (i.e. best MRCP server 20 allocates the request information after receiving the request information Resources until the client ends the request, [0026]); and release the second load balancing policy to the M computing nodes (i.e. The master MRCP resource management server 11 sends the SIP-URI address of the best server to 

Regarding claim 5, Tumbde teaches the second load balancing policy instructs adjusting a service message distribution ratio between at least two computing nodes that have a service calling relationship (i.e. the computation module 304 is further configured to determine a plurality of percentile bands 416 based on the calculated load median 414 using approaches such as population analysis. Referring now the FIG. 10(b), for example, percentile bands may be defined by the calculated load median and 10% percentile lines, [0045]).

Regarding claim 6, Tumbde teaches the second load balancing policy instructs adjusting a service location between computing nodes that have a service calling relationship (i.e. The differential reward adjustment applies to resource units that shed load on their own or lose load through other processes (such as fewer client requests) in order to prevent them from being tagged for a load balancing action too early, [0044]).

Regarding claim 7, Tumbde teaches the second load balancing policy instructs adding or deleting a service between computing nodes that have a service calling relationship (i.e. any resource unit that was previously applied to a load balancing action within a predetermined time period is removed, [0062]). 

Regarding claim 8, Tumbde does not explicitly disclose the global load information, the global service information, and the service calling relationship are periodically obtained; and the processor is configured to periodically compute the first load balancing policy or the second load balancing policy, and periodically release the first load balancing policy or the second load balancing policy.


Regarding claim 9, the combination of Tumbde and ZHANG teaches a client (i.e. client nodes, Tumbde, [0037]) comprising a local cache configured to cache a first load balancing policy released by a load balancing engine, at least one load balancing action is stored temporally, for example, in an action queue, Tumbde, [0062]), wherein the first load balancing policy indicates distribution information of a service message of a first service type, (i.e. calculates the optimization coefficient PRI of each MRCP server. The smaller the PRI value, the more the MRCP server resource occupancy Less, that is, the better the MRCP server, ZHANG, [0156]); a network interface configured to receive a first service request (i.e. sending a request to the cluster 104 via the network, Tumbde, [0030]); and a processor configured to: query the local cache; determine, from M computing nodes based on the distribution information indicated by the first load balancing policy, a target computing node matching the first service request when the first load balancing policy stored in the local cache matches the first service 

Regarding claims 10-16, the limitations of claims 10-16 are similar to the limitations of claims 1-8. Therefore, the limitations of claims 10-16 are rejected in the analysis of claims 1-8 above, and the claims are rejected on that basis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




  /A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
7/20/2021


/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447